COHN, District Judge,
concurring.
I write separately to add these few words. It should be recognized that Buckley v. Valeo, 424 U.S. 1, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976), was decided on a slender factual record. Similarly, although the City here attempted to develop a compelling factual record, it failed to do so.
Additionally, although the majority accurately states that “[t]he need to spend a large amount of time fundraising is a direct outgrowth of the high costs of campaigns,” supra at 916, I believe the statement that “because the government cannot constitutionally limit the cost of campaigns, the need to spend time raising money, which admittedly detracts an officeholder from doing her job, cannot serve as a basis for limiting campaign spending,” id, goes too far given the factual record. There is an independent interest in freeing officeholders from the pressures of fundraising so they can perform their duties.1 This interest is not encompassed by the prohibition on limiting the costs of campaigns. Cf. Rosenstiel v. Rodriguez, 101 F.3d 1544, 1553 (8th Cir.1996), cert. denied, — U.S. -, 117 S.Ct. 1820, 137 L.Ed.2d 1028 (1997) (noting that with regard to a system of public campaign financing, “the State seeks to promote ... a diminution in the time candidates spend raising campaign contributions, thereby increasing the time available for discussion of the issues and campaigning. It is well settled that [this] governmental interest [is] compelling.”) (citing Republican Nat’l Comm. v. Federal Election Comm’n, 487 F.Supp. 280, 285 (S.D.N.Y.) (three-judge court), aff'd mem. 445 U.S. 955, 100 S.Ct. 1639, 64 L.Ed.2d 231 (1980)); Vote Choice, Inc. v. DiStefano, 4 F.3d 26, 39 (1st Cir.1993) (stating that when “the legislature has adopted a public funding alternative, the state possesses a valid interest in having candidates accept public financing because such programs ... free candidates from the pressures of fundraising”) (citing Buckley, 424 U.S. at 91, 96 S.Ct. at 669). A determination of whether this interest is sufficiently compelling to justify campaign expenditure limits should be left for another day.
Similarly, it does not necessarily follow from the Supreme Court’s rejection of the interest in limiting the high costs of campaigns that the interest in preserving faith in democracy is per se insufficient to justify the expenditure limits. Given the sparsity of the record, including the fact that the statistics advanced by the City regarding public cynicism were compiled prior to the time the *920contribution limits and disclosure requirements of City Ordinance No. 336-19952 could have any real effect, we should refrain from commenting on whether the interest in preserving the faith of the citizens in our democracy is a mere outgrowth of the interest in' limiting the high costs of campaigns.3
In sum, this is not the case to change the landscape of campaign finance. Put succinctly, the City lost because it failed to develop a compelling factual record and because it asserted the same arguments that were in no uncertain terms rejected by the Supreme Court in Buckley. The Supreme Court’s decision in Buckley, however, is not a broad pronouncement declaring all campaign expenditure limits unconstitutional. It may be possible to develop a factual record to establish that the interest in freeing officeholders from the pressures of fundraising so they can perform their duties, or the interest in preserving faith in our democracy, is compelling, and that campaign expenditure limits are a narrowly tailored means of serving such an interest.

. In 1997 minor amendments were made to City Ordinance No. 336-1995. See City Ordinance No. 9-1997.


. The City’s ordinance limiting contributions and requiring disclosure was enacted in November 1995, the same year the expenditure limit was enacted. The statistical data advanced by the City regarding the size of contributions and the potential for undue influence were compiled for the 1995 campaign. The public opinion research polls conducted on behalf of the City were undertaken in July 1996 and completed in December 1996. The contribution limits, therefore, did not affect fundraising during the 1995 city council campaign, and presumably did not significantly influence public opinion by December 1996.